           Case 2:21-bk-12546-ER Doc 50 Filed 08/19/21                                            Entered 08/19/21 21:18:38                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 21-12546-ER
Hoplite Entertainment, Inc.                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                   User: admin                                                                Page 1 of 3
Date Rcvd: Aug 17, 2021                                                Form ID: ntcpdiv                                                         Total Noticed: 22
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 19, 2021:
Recip ID                   Recipient Name and Address
db                    #+   Hoplite Entertainment, Inc., 506 North Croft Avenue, Los Angeles, CA 90048-2511
aty                    +   Ari Newman, Greenberg Traurig PA, 333 SE 2nd Ave Ste 4400, Miami, FL 33131-3238
aty                    +   Richard T Baum, 11500 West Olympic Boulevard, Suite 400, Los Angeles, Los Angeles, CA 90064 UNITED STATES 90064-1525
cr                     +   Bo Di, Inc., Century Law Firm, PLLC, 2155 112th Avenue NE, Bellevue, WA 98004-2912
cr                         Columbia State Bank, c/o 2049 Century Park East, Suite 2900, Suite 2900, Los Angeles, CA 90067
cr                     +   VBG 6725 Sunset LLC, c/o Montee Law Firm, APC, 1250-I Newell Ave., Suite 149, Walnut Creek, CA 94596 US 94596-5305
40719978                   23 Capital, 19-20 Berners Street, London W1T 3NW, United Kingdom
40719976                   Bay Point Advisors, 3050 Peachtree Rd NW Ste 740, Atlanta, GA 30305-2212
40818325               +   Bay Point Capital Partners II, LP, 3050 Peachtree Rd, Suite 740, Atlanta, GA 30305-2212
40719977                   Columbia Bank, 1301 A St, Tacoma, WA 98402-4200
40745434               +   Columbia State Bank, P. O. Box 2156; MS 6115, Tacoma, WA 98401-2156
40881314               +   Howard M. Ehrenberg, Ch 7 Tr for, the BK estate of Jonathan Lee Smith, USBC Case No. 2-21-bk-12542-BR, 333 South Grand Ave, Ste
                           3400, Los Angeles, CA 90071-1538
40819482               +   Kyle Anderson, 6294 Lakewood Street, San Diego, CA 92122-3944
40819923               +   OZE Lending 1, LLC, Moritt Hock & Hamroff LLP, Att: Ted Berk, 1407 Broadway, 39th Floor, New York, NY 10018-5100
40798905               +   Richard Peterson, 13420 NE 83rd Street, Seattle, WA 98052-1948
40739356                   VBG 6725 Sunset LLC, Vanbarton Group LLC, 100 Montgomery St Ste 1420, San Francisco, CA 94104-4317
40819027               +   XXIII Capital Limited, c/o Greenberg Traurig (Attn: Ari Newman), 333 SE 2nd Avenue, Miami, FL 33131-2176

TOTAL: 17

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        EDI: EDD.COM
                                                                                        Aug 18 2021 04:53:00      Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                        EDI: CALTAX.COM
                                                                                        Aug 18 2021 04:53:00      Franchise Tax Board, Bankruptcy Section MS:
                                                                                                                  A-340, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
smg                        Email/Text: finance.bankruptcy@lacity.org
                                                                                        Aug 18 2021 00:49:00      Los Angeles City Clerk, P.O. Box 53200, Los
                                                                                                                  Angeles, CA 90053-0200
40771853               + EDI: IRS.COM
                                                                                        Aug 18 2021 04:53:00      Internal Revenue Service, Attn. Insolvency, 24000
                                                                                                                  Avila Road, Mail Stop 5503, Laguna Niguel, CA
                                                                                                                  92677-3407
40749517               + EDI: WFFC.COM
                                                                                        Aug 18 2021 04:53:00      Wells Fargo Bank, N.A., Small Business Lending
                                                                                                                  Division, P.O. Box 29482 MAC S4101-08C,
                                                                                                                  Phoenix, AZ 85038-9482

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
           Case 2:21-bk-12546-ER Doc 50 Filed 08/19/21                                           Entered 08/19/21 21:18:38                  Desc
                               Imaged Certificate of Notice                                      Page 2 of 4
District/off: 0973-2                                                  User: admin                                                           Page 2 of 3
Date Rcvd: Aug 17, 2021                                               Form ID: ntcpdiv                                                    Total Noticed: 22
preferred address, or ## out of date forwarding orders with USPS.
Recip ID            Bypass Reason Name and Address
cr                                Bay Point Capital Partners II, LP, c/o Troutman Pepper Hamilton Sanders LLP, 350 S Grand Avenue, Suite 3400, Los Angeles
intp                              Courtesy NEF
cr                                Kyle Anderson
cr                                One Light Media Capital, LLC
cr                                XXIII Capital Limited
40739354            *             Bay Point Advisors, 3050 Peachtree Rd NW Ste 740, Atlanta, GA 30305-2212
40739355            *             Columbia Bank, 1301 A St, Tacoma, WA 98402-4200

TOTAL: 5 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 19, 2021                                           Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 17, 2021 at the address(es) listed
below:
Name                                Email Address
Aditi Paranjpye
                                    on behalf of Creditor One Light Media Capital LLC aparanjpye@cairncross.com,
                                    gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

David M. Guess
                                    on behalf of Creditor XXIII Capital Limited guessd@gtlaw.com

Edward M Wolkowitz (TR)
                                    emwtrustee@lnbyb.com ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com

Faye C Rasch
                                    on behalf of Interested Party Courtesy NEF frasch@wgllp.com kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com

Hatty K Yip
                                    on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov hatty.k.yip@usdoj.gov,noreen.madoyan@usdoj.gov

Kelly L Morrison
                                    on behalf of U.S. Trustee United States Trustee (LA) kelly.l.morrison@usdoj.gov

Kevin P Montee
                                    on behalf of Creditor VBG 6725 Sunset LLC kmontee@monteefirm.com

Luke N Eaton
                                    on behalf of Creditor Bay Point Capital Partners II LP eatonl@pepperlaw.com, jacqueline.sims@troutman.com

Mark J Markus
                                    on behalf of Creditor Bo Di Inc. bklawr@bklaw.com, markjmarkus@gmail.com

Philip A Gasteier
                                    on behalf of Interested Party Courtesy NEF pag@lnbrb.com

Richard T Baum
                                    on behalf of Debtor Hoplite Entertainment Inc. rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Tanya Behnam
                                    on behalf of Creditor Columbia State Bank tbehnam@polsinelli.com
                                    tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

United States Trustee (LA)
       Case 2:21-bk-12546-ER Doc 50 Filed 08/19/21                           Entered 08/19/21 21:18:38     Desc
                           Imaged Certificate of Notice                      Page 3 of 4
District/off: 0973-2                                      User: admin                                      Page 3 of 3
Date Rcvd: Aug 17, 2021                                   Form ID: ntcpdiv                               Total Noticed: 22
                          ustpregion16.la.ecf@usdoj.gov


TOTAL: 13
     Case 2:21-bk-12546-ER Doc 50 Filed 08/19/21                             Entered 08/19/21 21:18:38                Desc
                         Imaged Certificate of Notice                        Page 4 of 4

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                                      NOTICE OF POSSIBLE DIVIDEND AND
                                      ORDER FIXING TIME TO FILE CLAIMS

    DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 2:21−bk−12546−ER
    Hoplite Entertainment, Inc.                                          CHAPTER 7
    SSN: N/A
    EIN: 46−3872265
    506 North Croft Avenue
    Los Angeles, CA 90048




Notice is hereby given that sufficient assets may become available for a distribution to creditors in the above−captioned
bankruptcy case.
Therefore, in accordance with the provisions of Bankruptcy Rule 3002(c)(5), creditors must file their proofs of claim on or
before November 22, 2021.
ANY CREDITOR WHO HAS PREVIOUSLY FILED A PROOF OF CLAIM NEED NOT FILE AGAIN.
A Proof of Claim form (Official Form 410) can be obtained at the United States Court's website:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office.




                                                                               For The Court,
Dated: August 17, 2021                                                         Kathleen J. Campbell
                                                                               Clerk of Court




(Form ntcpdiv − VAN−10) Rev 12/2015                                                                                         49 / EW
